Citation Nr: 1808237	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran	



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to March 2003 and from November 2003 to March 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2016.  The claims file includes a transcript of the proceeding.  

These matters were previously before the Board in March 2017, when they were remanded for development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for a low back disability and a bilateral hip disability.  Based on the Veteran's June 2008 notice of disagreement, May 2011 VA Form 9, and her October 2016 hearing testimony, the Veteran maintains that her claimed disabilities resulted from performing her military occupational specialty of unit supply specialist, which required lifting and delivering heavy boxes and supplies, and jumping onto and off trucks, while wearing full gear weighing approximately fifty pounds.  The Veteran also suggests that her claimed low back disability might be due to falling.  The Veteran provides that she began to experience back pain during service that radiated into her hips and that these symptoms began after she started experiencing neck pain during service.  The Veteran maintains that these symptoms have continued since service.  Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

While the Veteran's service treatment records do not reflect any diagnosed back condition during service, December 2004 treatment records appear to indicate that the Veteran received trigger point injections in the trapezius and/or T5 region.  At a December 23, 2004 treatment, the treating physician recommended that the Veteran reduce her Kevlar wear unless doing so would compromise her safety.  A February 2005 post-deployment health assessment indicates that the Veteran reported having back pain during her deployment to Iraq.  In a February 2005 report of medical history, the Veteran noted that she had back pain, which she thought was caused by her neck.  The examining physician wrote that the Veteran had trigger point injections in her neck, back, and shoulders.  In a corresponding report of medical examination, the Veteran's spine was clinically evaluated as normal.  

There are no service treatment records documenting treatment for, or complaints relating to, the Veteran's hips.  However, the Veteran reports that she began to experience hip pain during service that radiated from her back.  

Following service, both VA and private medical treatment records reflect treatment for back pain that radiated into the Veteran's hips.  According to an October 2007 VA X-ray of the Veteran's lumbosacral spine, the impression was probable bilateral pars interarticularis defects.  

A December 2012 private treatment record from Lakeside North documents pain at various locations, including the Veteran's back, and notes that the Veteran's symptoms began gradually and might be related to previous military-related injury.  The assessments included back pain with radiation, bulging lumbar disc, and degeneration of the thoracic or lumbosacral intervertebral disc.  Based on a private July 2013 X-ray report from Dr. Foote's office, there was mild left curvature of the lumbar spine apexing at L3, and a grade 1 spondylolisthesis of L5 on S1 was noted with a possible pars defect.  

In a December 2016 letter, Dr. Campbell from Lakeside North wrote that the Veteran's in-service mechanical spine injury from November 2004 was related to her in-service cervical strain, and that it continued to worsen throughout the Veteran's spine and into her hips.  Dr. Campbell wrote that the Veteran's hip pain was secondary to her back pain.  He did not reference any diagnosis pertaining to the Veteran's hips.  According to Dr. Campbell, the Veteran's degenerative disc disease of the lumbar spine and her bulging discs were possible outcomes of the problems evaluated in her service treatment records, and he opined that they were therefore directly related to her 2004 service-related injuries.  

In light of this background, the Board remanded the Veteran's claims to afford the Veteran VA examinations.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As noted in the March 2017 remand, congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Thus, in general, service connection may not be granted for congenital or developmental defects.  See 38 C.F.R. § 3.303(c).  However, under certain circumstances, service connection may be warranted for congenital or developmental diseases, as opposed to defects.  See VAOPGCPREC 82-90; see also 38 C.F.R. § 3.306.  Additionally, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90.  Given this legal background and the documentation of possible pars defects of the Veteran's lumbar spine, the Board remanded the Veteran's low back claim for a VA examination to address whether the claimed disability was due to a congenital or development defect.  See 38 C.F.R. § 3.159(c)(4); see also VAOPGCPREC 82-90 (noting that guidance from medical authorities may be necessary regarding the proper classification of a medical condition at issue).  Because the December 2016 letter from Dr. Campbell suggested that the Veteran's claimed low back disability might have been caused or aggravated by her cervical spine disability, the Board indicated that the examiner should provide an opinion regarding possible secondary service connection.  See 38 C.F.R. § 3.159(c)(4).  As the requested actions have not been taken, a remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board remanded the Veteran's bilateral hip claim to afford the Veteran a VA examination regarding the nature and etiology of her claimed disability.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  It does not appear that an examination has been conducted or scheduled, and as such, a remand is required.  See Stegall, 11 Vet. App. at 271.  

In its March 2017 remand, the Board also directed the AOJ to send the Veteran a supplemental VCAA notice letter regarding establishing secondary service connection claims.  See 38 U.S.C. § 5103.  As it does not appear that this action has been completed, a remand is warranted.  See Stegall, 11 Vet. App. at 271.  

At the October 2016 Travel Board hearing, the Veteran suggested that there might be outstanding service treatment records that have not been associated with the claims file.  Specifically, she reported that she received treatment for her back condition while serving in Iraq in 2004, but service treatment records that had been associated with the claims file did not document any treatment other than trigger point injections during the Veteran's tour of duty in Iraq.  Given the Veteran's contention, the Board remanded the claims to attempt to obtain any outstanding service treatment records that had not been associated with the claims file.  See 38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  As this action has not been taken, a remand is required.  See Stegall, 11 Vet. App. at 271.  

The Board also remanded the Veteran's claims to attempt to obtain any outstanding post-service medical treatment records regarding her claims.  Specifically, an August 2009 private treatment record from an unidentified provider regarding the Veteran's low back pain notes former treatment by a physician named Dr. Mann.  September 2010 treatment records from the Spine Neuro Center reference a primary care physician named L. Reed-Johnson, and a chiropractor named R. Underkofler.  An undated patient information form from Albertville Chiropractic lists the Veteran's primary care physician as Dr. Sawyer.  Because there is no indication that the AOJ made reasonable efforts to obtain these treatment records, a remand is warranted.  See 38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c)(1); Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter that includes notice regarding establishing secondary service connection claims.  A copy of the letter should be associated with the claims file.  

2.	Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, ask the Veteran to submit, or to complete a release for VA to obtain on her behalf, outstanding private treatment records from Dr. Mann, Dr. L. Reed-Johnson, Dr. R. Underkofler, and Dr. Sawyer.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3.	The AOJ should undertake appropriate development to obtain any outstanding service treatment records, to specifically include treatment during the Veteran's tour of duty in Iraq in or around 2004.  Efforts to obtain these records should be documented in the record.  Any records that are obtained should be associated with the claims file.  
4.	After completing the development requested in numbers (1), (2), and (3) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of her claimed low back disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

a)	The examiner should identify, with specificity, all current diagnoses pertinent to the Veteran's claimed low back disability.  

In identifying all pertinent diagnoses, the examiner should consider the above-noted medical treatment records and/or diagnostic reports that contain impressions or assessments of probable bilateral pars interarticularis defects, bulging lumbar disc, lumbar disc degeneration, facet with myofascial pain syndrome, and spondylolisthesis of L5 on S1 with a possible pars defect.  

b)	Indicate whether any diagnosed low back condition is: (i) a congenital or developmental disease, (ii) a congenital or developmental defect, or (iii) an acquired disease or injury.  

In rendering such opinion, the examiner should, at a minimum, consider and address the October 2007 VA X-ray report that includes an impression of probable bilateral pars interarticularis defect, and the July 2013 private X-ray report noting grade 1 spondylolisthesis of L5 on S1 with a possible pars defect.  

For VA purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See id.  

c)	For any congenital or developmental defect that is identified, the examiner should opine as to whether the Veteran now has any additional disability due to an in-service disease or injury superimposed upon such congenital or developmental defect.  

d)  For any congenital or developmental disease that is identified, the examiner should opine as to whether the disease clearly and unmistakably existed prior to service, and if so, whether it clearly and unmistakably underwent no permanent increase in severity as a result of active service, to include as due to performing activities such as lifting heavy boxes and supplies, performing duties while wearing full gear, and/or falling.  
The examiner should be advised that "clear and unmistakable" evidence means with a much higher degree of certainty than "as likely as not" or "very likely."  

e)  For each current diagnosis that is not a congenital or developmental defect, and/or did not preexist service:

i)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is caused by, or otherwise etiologically related to, the Veteran's active military service, to include as due to performing activities such as lifting heavy boxes and supplies, performing duties while wearing full gear, and/or falling.  

In rendering such opinion, the examiner should, at a minimum, consider and address the Veteran's trigger point injections during service, the December 2004 recommendation to reduce Kevlar wear, and the February 2005 post-deployment assessment and report of medical history, in which the Veteran reported back pain during service, as described above.  

ii)  The examiner should opine as to whether it is at least as likely as not that the condition is caused OR aggravated by the Veteran's service-connected cervical spine disability.  

In rendering such opinion, the examiner should, at a minimum, consider and address the December 2016 letter from Dr. Campbell, which suggests that the Veteran's claimed disability is related to her in-service neck injuries and/or cervical spine disability, in addition to the February 2005 report of medical history, in which the Veteran noted that she had back pain, which she believed was caused by her neck.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

If the Veteran's cervical spine disability is found to aggravate her claimed low back disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  
5.	After completing the development requested in numbers (1), (2), (3), and (4) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of her claimed bilateral hip disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

a)	The examiner should identify, with specificity, all current diagnoses pertinent to the Veteran's claimed bilateral hip disability.  

b)	The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is caused by, or otherwise etiologically related to, the Veteran's active military service, to include as due to performing activities such as lifting heavy boxes and supplies, performing duties while wearing full gear, and/or falling.  

c)	The examiner should opine as to whether it is at least as likely as not that the condition is caused OR aggravated by the Veteran's claimed low back disability.  

In rendering such opinion, the examiner should consider and address the December 2016 letter from Dr. Campbell, which notes that the Veteran's hip pain is secondary to her back pain.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

If the Veteran's claimed low back disability is found to aggravate her claimed bilateral hip disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

6.	After completing the development requested above, and any other action deemed necessary, re-adjudicate the Veteran's claims, with consideration of all evidence received since the issuance of the May 2011 SOC.  If any of the benefits sought are not granted in full, furnish the Veteran and her representative an SSOC after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

